DAVIDSON, Judge.
This is a bond forfeiture case, the appellate procedure relative to which is governed by the rule in civil cases.
Rule 414, Vernon’s Civil Procedure, requiring the filing of briefs, has not been complied with.
The motion of the state to dismiss the appeal for that reason, under Rule 415, Vernon’s Civil Procedure, is well taken. Tatum v. State, 148 Tex.Cr.R. 423, 187 S.W.2d 989; Gaither v. State, 156 Tex.Cr.R. 503, 244 S.W.2d 209; Bell v. State, Tex.Cr.App., 244 S.W.2d 210.
Accordingly, the appeal is dismissed.